DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5106580 (herein Mudiam) in view of US 5515733 (herein Lynnworth).
Regarding claim 1, Mudiam teaches a system (probe retraction tool, Col. 3, Line 13), comprising: 
a transducer assembly configured to be coupled to a distal end of an isolation valve installed on a pressurized steam pipe (base 43, thusly mounted to the packing gland 11, Col. 4, Line 27; pressurized environment 14, such as a pipeline, Col. 3, Line 37 and Col. 1, Line 27); 
a... transducer movably disposed within the transducer assembly, the... transducer extending through a proximal opening of the transducer assembly and extending through a distal opening of the transducer assembly (probe 16, Col. 3, Line 39); and 
an insertion mechanism configured to be coupled to a distal end of the transducer assembly and having a cylindrical insertion mechanism housing at least partially enclosing the ... transducer (spinner nut 27 for rotating the nut 27 on the threaded split shaft 22, thus moving the slip ring 28 and securing member 29 along the split shaft 22, Col. 3, Line 60), 
the insertion mechanism including a linear actuator assembly configured to linearly actuate the... transducer (handle 31 is connected to the spinner nut 27, Col. 3, Line 60).
Further regarding claim 1, Mudiam does not teach an ultrasonic steam measurement system with an ultrasonic transducer. However, Lynnworth teaches an ultrasonic steam measurement system and ultrasonic transducer (ultrasonic transducer configuration, Col. 3, Line 39) that functions in an equivalent means as Mudiam, namely a gland 80 attached to valve 100 wherein a sensor (piezoelement) resides. As both inventions operate as probes to measure pressurized pipe environments, it would be obvious to one of ordinary skill in the art to incorporate the probe retraction tool of Mudium with the ultrasonic transducer configuration of Lynnworth for at least the purpose of measuring flow, lift or circulation about a structure in a wind tunnel, a system to measure swirl in a conduit, or a single-opening stack or duct gas density or flow meter (Col. 2, Line 41).
Regarding claim 2, Mudiam teaches wherein the linear actuator assembly is configured to linearly actuate a portion of the ultrasonic transducer through an opening in the isolation valve and into the pressurized steam pipe (handle 31 is connected to the spinner nut 27 for rotating the nut 27 on the threaded split shaft 22, thus moving the slip ring 28 and securing member 29 along the split shaft 22, Col. 3, Line 60, Fig. 2).
Regarding claim 3, Mudiam teaches wherein the linear actuator assembly is configured to linearly actuate the ultrasonic transducer into the pressurized steam pipe without depressurizing the pressurized steam pipe (Col. 5, Line 16 teaches insertion of probe 16 into pressurized environment without depressurization).
Regarding claim 4, Mudiam teaches wherein, after linear actuation of a portion of the ultrasonic transducer into the pressurized steam pipe, the insertion mechanism is configured to be decoupled from the transducer assembly while the portion of the ultrasonic transducer remains disposed inside of the pressurized steam pipe (elongated key 36 is removably engaged within the slideway 34. The key 36 includes a securing end 37 that extends within the bore 24 and a lock member 38 that protrudes from the slideway 34 opposite the securing end 37. The shelf member 33 and the securing end 37 have arcuate notches 39 and 41, respectively, for receiving the probe therein. The interior of notch 39 receives the head portion 18 of the probe 16 in near contacting engagement thereof, Col. 4, Line 4, and Col. 5, Line 41).
Regarding claim 5, Mudiam teaches wherein the transducer assembly includes a barrel assembly, the barrel assembly including an elongated barrel surrounding at least a portion of the ultrasonic transducer (packing gland 11, Col. 3, Line 33).
Regarding claim 6, Mudiam teaches wherein the barrel assembly further includes one or more compression tube fittings configured to hold the ultrasonic transducer in place within the barrel (sealing elements 73, Col. 5, Line 20).
Regarding claim 7, Mudiam teaches wherein the barrel assembly further includes a barrel flange disposed at or near a distal end of the barrel, the barrel flange extending outwardly from the barrel (lower plate 48, Fig. 2).
Regarding claim 10, Mudiam teaches wherein the transducer assembly includes a packing gland assembly configured to compress packing material against the barrel to form a seal against the barrel (packing gland 11, Col. 3, Line 33; sealing elements 73, Col. 5, Line 20).
Regarding claim 11, Mudiam teaches wherein the packing gland assembly includes a packing nut mounted around the barrel, a packing ring disposed proximal to and in contact with the packing nut, and 
Regarding claim 12, Mudiam teaches wherein the transducer assembly includes a plurality of stiffening ribs mounted within proximal and distal flanges of the transducer assembly, the plurality of stiffening ribs configured to axially reinforce the transducer assembly (rods 52, Col. 4, Line 48).
Regarding claim 13, Mudiam teaches wherein the transducer assembly includes an indicator bar configured to indicate a position of the ultrasonic transducer (longitudinal slot in Col. 3, Line 51 and Fig. 1 teaches an means to indicate position).
Regarding claim 14, Mudiam teaches wherein the insertion mechanism housing includes a first portion having a first diameter and a second portion having a second diameter that is smaller than the first diameter (Fig. 1 teaches slip ring 28 having different diameter than nut 27, both of which are part of the equivalent insertion mechanism). 
Regarding claim 15, Mudiam teaches wherein the first portion of the insertion mechanism housing is configured to accommodate a barrel flange of the transducer assembly, the second portion of the insertion mechanism housing is configured to be unable to accommodate the barrel flange of the transducer assembly (Fig. 1 teaches key housing 32 that may be accommodated by diameter of nut 27, but slip ring diameter does not accommodate housing 32, with housing 32 corresponding to the barrel flange of the present invention.
Regarding claim 16, Mudiam teaches wherein the insertion mechanism includes a proximal flange disposed at a proximal end of the insertion mechanism housing, the proximal flange configured to attach to a distal flange of the transducer assembly (upper plate 46 and lower plate 48 in Fig. 1 correspond to proximal flange and distal flange of the present invention).
Regarding claim 17, Mudiam teaches wherein the linear actuator assembly includes a hand-wheel, the linear actuator assembly configured to translate rotation of the hand-wheel to linear 
Regarding claim 18, Mudiam teaches wherein the linear actuator assembly includes a locking mechanism configured to prevent rotation of the hand-wheel in one direction (lock member 38, Col. 4, Line 5).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudiam and Lynnworth as applied to claim 18 above, in further view of US 20150025414 (herein Rhad).
Regarding claim 19, Mudiam and Lynnworth do not appear to teach “wherein the locking mechanism includes a ratcheting gear having a plurality of angular teeth and a pawl configured to pivot about a mounting point.” However, Rahd teaches the deficiencies of Mudiam and Lynnworth (locking device (2000) includes a secondary targeting rail (2010) having a lateral channel (2012) that is engageable with and guided along longitudinal guide tab (246) of primary targeting rail (121B) of pedestal (120). When fully engaged thereon, a pawl (2014) pivoting under urging of a pawl spring (2016) about a vertical pawl pin (2018) in a lateral window (2019) engages longitudinal guide tab (246) of primary targeting rail (121B) to thereby retain the position of locking device (2000) relative to longitudinal guide tab (246). In particular, as shown in FIGS. 92A and 92B, pawl (2014) is biased from the position shown in FIG. 92A toward the position shown in FIG. 92B. Such a bias causes pawl (2014) to engage longitudinal guide tab (246) to thereby retain the longitudinal position of locking device (2000) relative to longitudinal guide tab (246). For instance, pawl (2014) may ratchet along a plurality of teeth of guide tab (246); or may frictionally bear against guide tab, [0239]). 
Regarding claim 20, Mudiam and Lynnworth do not appear to teach “wherein, when the pawl engages with one or more of the plurality of angular teeth, rotation of the hand-wheel in one direction 
For claims 19-20, it would be obvious to one of ordinary skill in the art to use the locking device of Rahd into the combination of Mudiam and Lynnworth for at least the purposes of control depth of penetration of probe ([0239]).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 8 and dependents thereof, the prior art does not teach, “wherein, after linear actuation of a portion of the ultrasonic transducer into the pressurized steam pipe, the barrel flange is configured to be attached to a distal flange of the transducer assembly, thereby holding the barrel assembly in place within the transducer assembly.” Mudiam teaches equivalent barrel flange in lower plate 48 but it does not function as the flange of the present invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852